    Case 2:18-cv-01061-RAH-JTA Document 147 Filed 07/31/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JOSEPH WEST, et al.,                       )
                                           )
           Plaintiffs,                     )
                                           )
     v.                                    )
                                           ) Case No. 2:18-cv-1061-RAH
BUTLER COUNTY                              )              (WO)
BOARD OF EDUCATION, et al.,                )
                                           )
           Defendants.                     )

                                      ORDER

            This matter comes before the Court on the Defendants’ Joint Motion to File

 Summary Judgment Evidentiary Submission Under Seal Pursuant to M.D. Ala. LR 5.2

 (“Motion”) (Doc. 144), filed on July 30, 2020, on which the Court conducted a

 telephone hearing on July 31, 2020. The Motion cites M.D. Alabama Local Rule 5.2

 (M.D. Ala. LR 5.2) and requests permission for the Defendants to file their entire

 summary judgment evidentiary submissions, which are due today under the Court’s

 Order of June 19, 2020, (see Doc. 141), under seal because their evidentiary

 submissions contain certain documents that in turn contain personal identifying

 information of parties and nonparties. (Doc. 144.)      As the Motion reflects, the

 Defendants do not offer to file a redacted copy of their submissions as an open record

 because of the time, trouble and expense associated with redacting the thousands upon
       Case 2:18-cv-01061-RAH-JTA Document 147 Filed 07/31/20 Page 2 of 4




    thousands of documents 1 that they intend to file in support of their summary judgment

    motions.

               M.D. Ala. LR 5.2 governs the outcome of the Motion. It sets forth

obligations by parties and their counsel to redact personal identifying information in

documents filed with the Court. (See M.D. Ala. LR 5.2.) It permits a party to choose to

file under seal either a reference list of information that is to be redacted or an unredacted

copy of the submission. (See M.D. Ala. LR 5.2(b).) In either scenario, the filing party

must file as an open record his or her submission in a redacted form. The rule is drafted

in this manner in order properly balance the confidentiality of personal identifying

information against the need for public access to judicial records. See Williams v. Macon

County Greyhound Park, Inc., No. 3:10–CV–191–WKW, 2012 WL 3827800 (M.D. Ala.

Sept. 4, 2012) (denying the plaintiffs’ request for permission to seal their entire

evidentiary submission because courts have an obligation to protect the public’s right to

access judicial records). The rule does not, as the Defendants request, allow a party to

file an evidentiary submission under seal without also filing a redacted version. Indeed,

public access goals counter against it.

        Accordingly, the Defendants’ Motion is GRANTED in part and DENIED in part

as follows:


1
  During the hearing, the Defendants stated that their evidentiary submissions will include over
10,000 pages of documents including copies of the entire transcripts of the depositions taken in
this case. When asked by the Court whether the forthcoming submissions are actually limited to
those documents necessary to support their summary judgment motions (instead of a voluminous
document dump that the Court must later sift through), the Defendants gave very little assurances
that they had undertaken the efforts to specifically tailor their submissions.
                                               2
      Case 2:18-cv-01061-RAH-JTA Document 147 Filed 07/31/20 Page 3 of 4




       (1)    The Defendants’ Motion, (Doc. 144), is GRANTED to the extent the

Defendants seek leave of court to file their evidentiary submissions under seal. To enable

meeting today’s deadline for filing dispositive motions, and in light of COVID-19 related

restrictions on courthouse access for paper submissions, and considering the volume of

documents to be filed, defense counsel shall electronically file an unredacted version of

their sealed submission with the clerk’s office. The clerk shall immediately restrict access

to the sealed documents after they are filed to facilitate the Court’s order granting the

motion for leave to file under seal. Counsel then shall contact the clerk’s office by

telephone in order to facilitate the immediate sealing of each submission.

       (2)    The Defendants’ Motion, (Doc. 144), is DENIED to the extent the

Defendants seek to be excused from their obligations under M.D. Ala. LR 5.2 from filing

a redacted copy of their evidentiary submissions.

       (3)    While M.D. Ala. LR 5.2 requires the Defendants to simultaneously file a

redacted copy with their summary judgment motions, briefs, and evidentiary

submissions, the Defendants are relieved of that obligation. Instead, a properly redacted

copy of these sealed documents shall be submitted to the clerk’s office, along with a

certificate of compliance with the Court’s order, on or by August 17, 2020.

       (4)    The parties are also ordered to provide the Court with a courtesy copy

of their file-stamped summary judgment filings (unredacted), including evidentiary

submissions, in appropriately marked 3-ring binders. This includes any responsive

filings by the Plaintiffs.


                                             3
Case 2:18-cv-01061-RAH-JTA Document 147 Filed 07/31/20 Page 4 of 4




DONE, this the 31st day of July, 2020.

                                  /s/ R. Austin Huffaker, Jr.
                           R. AUSTIN HUFFAKER, JR.
                           UNITED STATES DISTRICT JUDGE




                                    4
